DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the amendment and response filed 6/25/2021. Claims 1-14 are pending in the application. Claim 1 was amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al.  (WO2005/096837A2).
Regarding claims 1-9, Collins discloses that at least one cereal and at least one leguminous protein source or protein extract  is  combined to be mutually complementary in amino acid profiles, so as to have a PDCAAS of at least 70, (abstract) in making a nutritional supplement for  pre-school children namely, children below 5 years of age. (page 1 line 18), which includes the claimed age group. 
Collins discloses that three or more cereals and legumes may combined to optimize the PDCAAS of the composition. The at least one cereal may be selected from oats, maize, quinoa, barley, wheat, rye, triticale, sorghum, millet, teff, and rice.  Collins discloses that oat protein has the highest protein quality and a non-milk based, oat-substituted blend may an appropriate alternative for use in young children's diets. Collins further discloses that, although rice shows a low protein value (7% wt.), next to 
It would have been obvious to one of ordinary skill in the art to select rice protein in making a combined hypoallergenic protein composition with high PDCASS value that does not contain oats, which is a known source of allergens, as non-allergenic rice protein is known to be the next best cereal protein in terms of protein quality.  
Collins discloses that the legume protein extract may be selected from chickpeas, soybeans, lentils, split peas, haricot beans, mung (green) beans, fava bean, pigeon pea, and kidney beans. In making a commercial hypoallergenic composition, it would have been obvious to one of ordinary skill in the art to select a non-allergenic protein source as recognized by a relevant authority, such as the FDA in the United States. Soy is an allergen in the FDA listing.  One of ordinary skill in the art would therefore select a non-soy source based on amino acid profile, availability and cost considerations.
Collins discloses optimizing plant-based protein compositions of three or more cereal and legume proteins in combination (page 4 lines 12-13)   to achieve a desired PDCAAS value that at least 70% or more (page 14 lines 4-9).  The disclosed range therefore encompasses the claimed values of PDCAAS up to 1 (100%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Collins does not specifically disclose providing a nutritional composition that “consists essentially of “ fava protein, rice protein, mung bean protein and pea protein. 
Regarding the claimed use of concentrated protein extracts, Collins discloses that the either mixed legumes or leguminous protein concentrates for example, are interchangeably used in the composition of the invention (for example see supplement composition on page 10).  It would have been obvious to one of ordinary skill in the art to mix extracts with high protein concentration, in compositions for intended use as a protein ingredient in food products. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

	No unexpected coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function has been established.   

Claims 1-14 are therefore prima facie obvious in view of the art.
Response to Arguments
	Applicant’s arguments in view of the amended independent claim have been considered, but are not persuasive.
Regarding the claimed use of concentrated protein extracts, Collins discloses that the either mixed legumes or leguminous protein concentrates are interchangeably used in the composition of the invention (for example see supplement composition on page 10).  An exemplary soy protein source is a commercially available soy protein concentrate.
Regarding the claimed concentration of protein in such concentrates, one of ordinary skill in the art would select a suitable commercially available protein concentrate to prepare compositions of the invention, to enable convenient and consistent formulation. It would have been obvious to one of ordinary skill in the art to select commercial extracts with high protein concentration in making compositions for intended use as a protein ingredient in food products.
Applicant further argued that the compositions in Collins comprise cereals having carbohydrate content.

Furthermore, the claims are rejected based on obviousness over the art.   The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
For these reasons, applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793